938 A.2d 592 (2007)
285 Conn. 901
Leo GOLD et al.
v.
TOWN OF EAST HADDAM.
Supreme Court of Connecticut.
Decided December 14, 2007.
John S. Bennet, Essex, in support of the petition.
Leo Gold, Stamford, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 103 Conn.App. 369, 928 A.2d 1234 (2007), is granted, limited to the following issues:
"1. Did the Appellate Court err in its finding that the intent of the voters is a question of fact rather than a question of law to be determined by the language approved by the voters in a town meeting?
"2. Did the Appellate Court err in failing to find that uses which are incidental and secondary to the primary public school purpose do not require the taking to occur within six months of the referendum vote?"
The Supreme Court docket number is SC 18067.